Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 27, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  129741                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  DETROIT BUILDING AUTHORITY,                                                                         Robert P. Young, Jr.
           Plaintiff/Cross Plaintiff-                                                                 Stephen J. Markman,
                                                                                                                     Justices
           Appellee,
  and
  CITY OF DETROIT,

            Intervening Plaintiff/Counter 

            Plaintiff/Cross Plaintiff-      

            Appellant,        

  v                                                                    	 C: 129741
                                                                       S
                                                                       COA: 253479
  WAYNE COUNTY TREASURER,                                              Wayne CC: 02-234701-CH

          Defendant/Cross Defendant/                       

          Counter Defendant-Appellee,                          

  and
  MICHIGAN FINANCIAL
  INVESTMENTS, L.L.C., 

             Intervening Defendant/

             Cross Plaintiff/Defendant-

             Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 5, 2005
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Wayne County Treasurer v Perfecting Church (In re Petition by Treasurer of
  Wayne County for Foreclosure) (Docket No. 129341) is pending on appeal before this
  Court and that the decision in that case may resolve an issue raised in the present
  application for leave to appeal, we ORDER that the application be held in ABEYANCE
  pending the decision in that case.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 27, 2006                           _________________________________________
           l0320                                                                Clerk